department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list teprats xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxaxxxxxxx xxxxxxxxxxxxxxx legend board a fund b xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx department c xxxxxxxxxxxxxxxxxxxxxxxx state x plan y plan z statute m - statute n statute o year date date xxxxxxxxxxxaxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxkxxxxxxaxxxaxxxxxxxx xxx xxxxxxxxxxaxxxxxxxxxxxxkxx xxxxxaxxxxxxxxxaxaxxxxxxk xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxaxxxxaxxxxxxxx dear xxxxxxxxxxx this letter is in response to your ruling_request dated date submitted by your authorized representative with respect to whether the implementation of statute m will adversely affect the qualification of plan y or plan z under sec_401 of the internal_revenue_code code the following facts and representations are submitted under penalties of perjury in support of your request state x sponsors and maintains plan y and plan z each of which state x operates under sec_401 of the code and each of which is a governmental_plan under sec_414 of the code plan y is a contributory defined_benefit_plan governed by statute n statute n and the regulations thereunder essentially serve as the plan document plan y generally provides a benefit at retirement under a formula taking into account age years of credited service and average applicable regular compensation plan z is a money_purchase_pension_plan governed by statute o separate plan document under plan z a member chooses the investments of his or her account balance and receives a benefit at retirement based on that account balance it is operated under a employees of state x’s public higher education institutions who are eligible for plan z coverage must elect the retirement_plan under which their benefits will accrue that election must be made within the 180-day period beginning on the employee's date of hire or if later date of initial eligibility under current law once a choice of plans is made it cannot be changed if an eligible_employee does not elect to participate in plan z within the 180-day election_period by default he or she will be enrolled in plan y under state x law plan z has the identical mandatory employee contribution rate as plan y under both plans the mandatory employee contributions are picked-up by the employer in accordance with sec_414 of the code and treated as employer contributions the pick-up of employee contributions under plan z and plan y by state x is authorized by statute under state x law in addition to the mandatory employee contribution which is the same for both plan y and plan z each plan requires employer contributions as a defined_benefit_plan plan y requires the employer to contribute an actuarially determined amount necessary for funding the promised benefit plan z instead provides for an employer_contribution equal to a specified percentage of each employee’s compensation_for the benefit of each participating employee in year the state x legislature passed statute m which was signed into law on date statute m would allow a one-time opportunity for certain eligible_plan z members to change their retirement coverage to plan y an eligible active member of plan z is provided one opportunity to transfer participation to plan y and to purchase service_credit under plan y for time spent in plan z an eligible inactive member of plan z who is currently an active member of plan y due for example to a change in employment position is provided with one opportunity to purchase service_credit under plan y for the time spent in plan z even though there is not otherwise an election to transfer participation between plans statute m further sets forth the process for transferring participation from plan z to plan y a member who transfers participation from plan z purchases service_credit through either a single lump sum payment or in installments upon such terms as board a as a plan_administrator of plan y and plan z may provide the amount required of an employee to purchase service_credit under plan y is equal to the larger of a the amount of contributions that such employee would have otherwise paid into plan y as a member of that plan plus actuariali-assumed interest for the years spent as an actively contributing member of plan z or b the amount of assets accrued on his or her behalf under plan z minus amounts attributable to employer-funded contributions plan z is also required to transfer the assets attributable to the employer contributions to fund b as assets of plan y based on the above facts and representations you request the following rulings the direct transfer of assets from plan z to plan y for the purchase of service_credit and the funding of the plan y benefit will not result in the receipt of currently taxable_income to a member under sec_72 and sec_402 of the code a member's transfer of participation from plan z to plan y and the concurrent transfer of assets does not constitute a cash or deferred election within the meaning of sec_401 of the code the right to transfer participation from plan z to plan y and the concurrent transfer of assets does not affect the treatment of accrued and future employee contributions as being picked-up by an employer under sec_414 of the code and does not impair the compliance of plan z or plan y with sec_401 of the code and specifically does not adversely impact the qualification status of plan z or plan y sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_401 of the code provides the rules relating to cash or deferred elections sec_1_401_k_-1 of the income_tax regulations regulations provides that a plan other than a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan does not satisfy the requirements of sec_401 if the plan includes a cash_or_deferred_arrangement coda thus a qualified defined_benefit_plan is not permitted to include a coda sec_401 k b ii of the code provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof however section f b i of the tax_reform_act_of_1986 p l provides a transition rule pursuant to which the prohibition of sec_401 of the code does not apply to any coda adopted by a state_or_local_government or political_subdivision thereof before date thus even if a governmental employer maintains a defined_contribution_plan as compared to a defined_benefit_plan the defined_contribution_plan cannot generally include a qualified coda within the meaning of sec_401 unless the coda was adopted before date sec_1_401_k_-1 of the regulations generally defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either i provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or ii contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 of the regulations provides that a coda does not include certain one-time irrevocable elections under sec_1_401_k_-1 such an election must be made no later than the employee’s first becoming eligible under the plan or any other plan or arrangement of the employer the election must be to have contributions equal to a specified amount or percentage of the employee’s compensation made by the employer on the employee's behalf to the plan and a specified amount or percentage divided among all other plans or arrangements of the employer furthermore pursuant to sec_1_401_k_-1 such an election must be for the duration of the employee’s employment with the employer sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit in revrul_77_462 1977_2_cb_358 the employer the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings schoo district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed the revenue_ruling further held that under the provisions of sec_3401 of the code the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employer ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of either to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from on and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases revrul_67_213 1967_2_cb_149 involves the transfer of funds attributable to employer contributions directly from the trust forming a part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if funds are transferred from one qualified_plan to another without being made available to the participants no taxable_income will be recognized by the participants by reason of such a transfer the revenue_ruling further provides that since the funds are not considered as having been made available to the participants they continue to be funds derived from employer contributions and do not constitute employee contributions even though they are fully vested with respect to ruling_request one similar to the holding of revrul_67_213 we conclude that the direct transfer of assets from plan z to plan y for the purchase of service_credit and the funding of the pian y benefit will not be deemed to be an actual distribution to the participant of the amounts transferred accordingly such amounts shall not be subject_to taxation at the time of transfer under sec_402 of the code furthermore as the amounts transferred will not be includible in the employees’ gross_income at the time of transfer such transfer will not result in the imposition of an early distribution penalty under sec_72 of the code with respect to ruling_request two we conclude that a member's transfer of participation from plan z to plan y and the concurrent transfer of assets does not constitute a cash or deferred election within the meaning of sec_401 of the code employees of state x's public higher education institutions who are eligible for plan z coverage must elect the retirement_plan under which their benefits will accrue providing employees with such a choice of whether to be covered under plan z or plan y by itself is nota coda plan z has the identical mandatory employee contribution rate as plan y regardless of an employee's election to participate in plan z or plan y the employee must necessarily have the same percentage of his or her compensation contributed by state x on the employee’s behalf to such plan under no circumstances does the employee have as a result of such an election or a corresponding trustee-to-trustee transfer of assets a greater opportunity to receive cash or some other taxable benefit that is not currently available in lieu of a tax- deferred contribution to a qualified_pension plan with respect to ruling_request three we conclude that the right to transfer participation from plan z to plan y and the concurrent transfer of assets does not affect the treatment of accrued and future employee contributions as being picked-up by an employer under sec_414 of the code and does not impair the compliance of plan z or plan y with sec_401 of the code and specifically does not adversely impact the qualification status of plan z or plan y the represented facts state that under plan z and plan y the mandatory employee contributions are picked-up by the employer in accordance with sec_414 of the code and treated as employer contributions the pick-up of _7- employee contributions under plan z and plan y is authorized by statute under state x law furthermore under state x law once a choice of plans is made by eligible employees it cannot be changed for the reasons stated earlier the election provided to participants to participate in plan y or plan z by itself is not a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions in this case no participating employee is given the right to opt_out of the pick-up arrangement or to receive the contributed amounts directly instead of having them paid_by the employing unit to the appropriate plan no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is based on the assumption that plan y and plan z satisfy the qualification requirements set forth in sec_401 of the code and constitute governmental plans within the meaning of sec_414 of the code at all relevant times this ruling is directed only to the specific taxpayers that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions or concerns regarding this ruling please contact xxxxxxxxxxxx 1d number xxxxxxxxx se t ep ra t3 at xxx xxxx-xxxx sincerely yours zo wine _- laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxaxxxx
